UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended June 30, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33682 FIRST ADVANTAGE BANCORP (Exact name of registrant as specified in its charter) Tennessee (State or other jurisdiction of incorporation or organization) 26-0401680 (I.R.S. Employer Identification No.) 1430 Madison Street, Clarksville, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(931) 552-6176 Former name, former address and former fiscal year, if changed since last report.N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one):Large Accelerated Filer []Accelerated Filer [] Non-accelerated Filer []Smaller Reporting Company [ X ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes NoX The number of shares outstanding of the registrant’s common stock as of August 13, 2012 was 4,326,535. FIRST ADVANTAGE BANCORP Table of Contents Page Part I. Financial Information Item 1. Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) andDecember 31, 2011 1 Unaudited - Condensed Consolidated Statements of Income for the Three Months andSix Months Ended June 30, 2012 and 2011 2 Unaudited - Condensed Consolidated Statements of Comprehensive Income for the Three Months and Six Months Ended June 30, 2012 and 2011 3 Unaudited - Condensed Consolidated Statements of Shareholders’ Equity for the Six Months Ended June 30, 2012 and 2011 4 Unaudited - Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 Part II.Other Information Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 38 SIGNATURES 39 First Advantage Bancorp Condensed Consolidated Balance Sheets (Dollars in thousands, except share and per share amounts) June 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest-bearing demand deposits with banks Federal funds sold Cash and cash equivalents Available-for-sale securities, at fair value Loans held for sale Loans, net of allowance for loan losses of $4,369 and $4,316 at June 30, 2012 and December 31, 2011, respectively Premises and equipment, net Other real estate owned Federal Home Loan Bank stock, at cost Accrued interest receivable Income taxes refundable Deferred tax asset Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits Demand $ $ Savings, checking and money market Time certificates Total deposits Short-term borrowings Federal Home Loan Bank advances Long-term debt Other liabilities Total liabilities Commitments and contingencies - - Shareholders' Equity Preferred stock, $0.01 par value, 10,000,000 shares authorized no shares outstanding at June 30, 2012 or December 31, 2011 - - Common stock, $0.01 par value 50,000,000 shares authorized, 4,326,535 shares issued and 3,900,660 outstanding at June 30, 2012 and 4,459,135 shares issued and 4,038,260 outstanding at December 31, 2011 43 45 Additional paid-in-capital Common stock held by: Nonqualified Deferred Compensation Plan ) ) Employee Stock Ownership Plan ) ) 2008 Equity Incentive Plan ) ) Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 First Advantage Bancorp Unaudited - Condensed Consolidated Statements of Income (Dollars in thousands, except share and per share data) Three Months Ended Six Months Ended June 30, June 30, Interest and dividend income Loans $ Investment securities Other 54 59 Total interest and dividend income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts and other fees Loan servicing and other fees 35 24 73 41 Net gains on sales of mortgage loans held for sale Net gain (loss) on sales of other real estate owned (3
